Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-10, 12, and 15-28 are pending in the instant application. Claims 27-28 are new and drawn to the elected invention and species. Claims 3, 15-18, and 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1, 2, 4-10, 12, 19, and 26-28 is contained herein. 












Information Disclosure Statement
The examiner has considered the information disclosure statement filed of record. 

Status of Rejections
35 USC § 103

The rejection of claims 1, 2, 4, 6-8, 10, 12, and 27-28 is maintained.

Applicant’s arguments, see Remarks, filed 3/29/2022, with respect to the rejection set forth in the Office Action mailed 1/13/2022, have been fully considered but are not found persuasive.
Applicants argue that the claims are nonobvious for reasons such as the exemplified examples are not encompassed by the pending claims, the document fails to provide any data regarding the ability of the compounds for treating hepatitis B, and lack of motivation for arriving at the claimed invention wherein R1 = optionally substituted pyridinyl with halo, R2 = a 3-7 optionally substituted saturated ring with groups such as hydroxyl, cyano, etc., and R3 = C1-4 alkyl. The examiner notes that claim 12 has been amended to exclude R2 being a 3-7 ring but instead 4-7. The aforementioned arguments are found unpersuasive.
To reiterate the rejection the instant claims may be drawn to compounds of the formula I and simple compositions thereof wherein R1 = optionally substituted pyridinyl with halo, R2 = a 3-7 optionally substituted saturated ring with groups such as hydroxyl, cyano, etc., and R3 = C1-4 alkyl.
Stoltefuss et al. teach the following genus formula I (see col. 67, claim 1):


    PNG
    media_image1.png
    156
    204
    media_image1.png
    Greyscale
 and compositions thereof (col. 82, claim 11). The document teaches that R1 may be selected from optionally substituted phenyl with halo and alkyl, R5 is optionally substituted pyridinyl with halo, R4 is hydrogen, R2 is alkyl. The document teaches exemplified working examples of the latter at Table 2, col. 67 which would serve as a starting point for derivatization. Note that these examples have variable R3 being selected from alkyl or even cyclopropyl (see example 26, col. 37).
However the document states that variable R3 can be selected from cyclic saturated rings having up to 8 carbons and can be further substituted with the instantly claimed groups (e.g. hydroxyl, cyano, etc. see col. 69, lines 35-42): 

    PNG
    media_image2.png
    386
    382
    media_image2.png
    Greyscale


Thus based on the finite number of alternatives suggested by the document, one skilled in the art would have readily arrived at the obvious claimed invention.
	In reference to arguments suggesting that the claims are not the same as the working examples is found unpersuasive since this is not an anticipatory rejection but one of obviousness. Additionally, the document clearly states that the compounds have the same utility as the claimed compounds for treating HBV (see col. 23, lines 44-60). Thus one skilled in the art would have indeed assumed based on the information disclosed therein that the compounds are indeed active. 
In terms of motivation, the document teaches exemplified working examples of at Table 2, col. 67 (e.g. R1 may be selected from optionally substituted phenyl with halo and alkyl, R5 is optionally substituted pyridinyl with halo, R4 is hydrogen, R2 is alkyl)  which would serve as a starting point for derivatization. Note that these examples have variable R3 being selected from alkyl or even cyclopropyl (see example 26, col. 37).
However the document states that variable R3 can be selected from cyclic saturated rings having up to 8 carbons and can be further substituted with the instantly claimed groups (e.g. hydroxyl, cyano, etc. see col. 69, lines 35-42): 

    PNG
    media_image2.png
    386
    382
    media_image2.png
    Greyscale


Thus based on the finite number of alternatives suggested by the document, one skilled in the art would have readily arrived at the claimed invention.




Conclusion
Claims 1, 2, 4, 6-8, 10, 12, and 27-28 are rejected. Claims 5, 9, 19, and 26 are objected to for being dependent on a rejected base claim.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624